                                                         Case 2:19-cv-01560-JAD-VCF Document 48 Filed 07/07/20 Page 1 of 3



                                                 1
                                                     THOMAS A. RYAN (admitted pro hac vice)
                                                 2   GREGORY R. JONES (admitted pro hac vice)
                                                     McDERMOTT WILL & EMERY LLP
                                                 3   2049 Century Park East, Suite 3200
                                                     Los Angeles, CA 90067-3206
                                                 4   Telephone:    (310) 277-4110
                                                     Facsimile:    (310) 277-4730
                                                 5   tryan@mwe.com
                                                     gjones@mwe.com
                                                 6
                                                     JOHN H. COTTON (Nevada Bar No. 005268)
                                                 7   KATHERINE L. TURPEN (Nevada Bar No. 008911)
                                                     JOHN H. COTTON & ASSOCIATES, LTD.
                                                 8   7900 W. Sahara Ave., Suite 200
                                                     Las Vegas, Nevada 89117
                                                 9   Telephone:   (702) 832-5909
                                                     Facsimile:   (702) 832-5910
                                                10   jhcotton@jhcottonlaw.com
                                                     kturpen@jhcottonlaw.com
                                                11
MCDERMOTT WILL & EMERY LLP




                                                     Attorneys for Defendant
                                                12   DVH HOSPITAL ALLIANCE, LLC
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                                                     UNITED STATES DISTRICT COURT
                                                14
                                                                                            DISTRICT OF NEVADA
                                                15

                                                16
                                                     UNITED STATES OF AMERICA ex rel.                     Case No.:   2:19-CV-01560-JAD-VCF
                                                17   TALI ARIK, M.D.
                                                                                                          STIPULATION AND PROPOSED
                                                18                               Plaintiff/Relator,       ORDER TO EXTEND TIME FOR
                                                                                                          BRIEFING RELATED TO
                                                19            v.                                          DEFENDANT’S MOTION TO DISMISS
                                                                                                          AND RELATOR’S COUNTERMOTION
                                                20   DVH HOSPITAL ALLIANCE, LLC,                          FOR LEAVE TO FILE A SECOND
                                                                                                          AMENDED COMPLAINT
                                                21                               Defendant.
                                                                                                          (First Request)
                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                      1

                                                     DM_US 170099380-1.009773.0319
                                                         Case 2:19-cv-01560-JAD-VCF Document 48 Filed 07/07/20 Page 2 of 3



                                                 1            On March 16, 2020, defendant DVH Hospital Alliance, LLC (“Desert View”) filed its
                                                 2   motion to dismiss the first amended complaint. ECF No. 22. Pursuant to a stipulated order,
                                                 3   Desert View’s reply brief is due three weeks after relator Dr. Tali Arik (“Dr. Arik”) filed his
                                                 4   opposition to the motion to dismiss. ECF No. 29. Dr. Arik later moved for, and was granted,
                                                 5   an extension of time to file his opposition to the motion to dismiss until June 30, 2020.
                                                 6   ECF No. 40. Dr. Arik filed his opposition on June 30, 2020. ECF No. 41. Under the stipulated
                                                 7   order, Desert View’s reply for the motion to dismiss is currently due on July 21, 2020. See
                                                 8   ECF No. 29.
                                                 9            Concurrently with his opposition to the motion to dismiss, Dr. Arik filed a
                                                10   countermotion for leave to file a second amended complaint on June 30, 2020. ECF No. 42.
                                                11   The proposed second amended complaint, which was submitted as Exhibit 1 to Dr. Arik’s
MCDERMOTT WILL & EMERY LLP




                                                12   motion, contains a total of 437 allegations and seeks to add two new relators, four new
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   defendants, and new claims.          See ECF No. 43.       Under Local Rule of Practice 7-2,
                                                14   Desert View’s response to the motion for leave to file a second amended complaint is due on
                                                15   July 15, 2020, with Dr. Arik’s reply due on July 22, 2020.
                                                16            Due to the size, scope, and complexity of the proposed second amended complaint and
                                                17   the potential impact on the pending motion to dismiss, Desert View needs additional time to
                                                18   file its reply brief for the motion to dismiss and its response to the countermotion for leave to
                                                19   file a second amended complaint. Accordingly, the parties stipulate to extend their respective
                                                20   deadlines for the remaining briefing related to both motions, as follows:
                                                21            1.        The deadline for Desert View’s reply in support of its motion to dismiss is
                                                22   extended to July 31, 2020;
                                                23            2.        The deadline for Desert View’s response to the countermotion for leave to file
                                                24   a second amended complaint is extended to July 31, 2020; and
                                                25            3.        The deadline for Dr. Arik’s reply in support of his countermotion for leave to
                                                26   file a second amended complaint is extended to August 17, 2020.
                                                27

                                                28

                                                                                                       2

                                                     DM_US 170099380-1.009773.0319
                                                         Case 2:19-cv-01560-JAD-VCF Document 48 Filed 07/07/20 Page 3 of 3



                                                 1    Dated: July 7, 2020                McDERMOTT WILL & EMERY LLP
                                                 2
                                                                                         By: /s/ Gregory R. Jones
                                                 3                                           GREGORY R. JONES
                                                                                             Attorneys for Defendant
                                                 4                                           DVH HOSPITAL ALLIANCE, LLC

                                                 5
                                                      Dated: July 7, 2020                JESSE SBAIH & ASSOCIATES, LTD.
                                                 6
                                                                                         By: Jesse M. Sbaih
                                                 7                                           JESSE M. SBAIH
                                                                                             Attorneys for Relator
                                                 8                                           TALI ARIK, M.D.
                                                 9

                                                10                                     ORDER
                                                11
MCDERMOTT WILL & EMERY LLP




                                                     IT IS SO ORDERED:
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                     UNITED STATES DISTRICT JUDGE
                                                14

                                                15

                                                16   Dated: July
                                                     Dated: July 7, 2020.
                                                                      , 2020

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                          3

                                                     DM_US 170099380-1.009773.0319
